Citation Nr: 9921960	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right shoulder injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1996.  He also has apparently served with an Army Reserve 
unit.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

At the May 1999 hearing held at the RO before a member of the 
Board, the representative raised the issues of entitlement to 
service connection for a left shoulder disorder and a lumbar 
spine disorder as secondary to the service-connected right 
shoulder disorder.  Hearing Transcript at 7.  As these issues 
have not yet been adjudicated by the RO, they are referred to 
the RO for appropriate action.   


REMAND

In a June 1997 VA Form 21-4138, the veteran reported that he 
had been treated at the VA Medical Center in Washington, DC, 
since August 1996.  Outpatient treatment records from that VA 
medical center have not been obtained.

At the May 1999 hearing, the veteran testified that he would 
be undergoing surgery on his right shoulder in June 1999 at 
the VA Medical Center in Washington, DC, and that he had 
undergone examinations of his right shoulder during his 
reserve service.  Hearing Transcript at 8, 13.  The only 
service medical records in the veteran's claims folder have 
been provided by him.

X-rays taken in June 1996 revealed a resection of the distal 
end of the right clavicle.  A 10 percent rating is warranted 
for (1) a nonunion of the clavicle without loose movement or 
(2) a malunion of the clavicle.  A 20 percent evaluation 
requires a nonunion of the clavicle that is manifested by 
loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1998).

In light of the above, it is the opinion of the Board that 
additional development of the evidence is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
his right shoulder since discharge from 
active duty.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain any medical records that are not 
already in the claims file, specifically 
to include all records from the VA 
Medical Center in Washington, DC.

2.  The RO should also request that the 
veteran identify the dates and units of 
his reserve service and the facilities 
where he was treated for or examined for 
his right shoulder disorder, both during 
active duty and reserve duty.

3.  The RO should again request the 
veteran's complete service medical 
records (active duty and reserve) from 
the National Personnel Records Center 
(NPRC) or other appropriate source and, 
if necessary, contact any facilities or 
reserve units identified by the veteran.  
If additional information is needed from 
the veteran, the RO should contact him 
and request that he provide it.  The RO 
must document all efforts to locate and 
retrieve the veteran's service medical 
records.

4.  The veteran should then be afforded a 
comprehensive VA orthopedic examination, 
to determine the current manifestations 
and severity of his service-connected 
right shoulder disorder.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should (1) specifically report active and 
passive ranges of motion of the right 
shoulder; (2) indicate whether the 
resection of the right clavicle has 
resulted in a nonunion or malunion; (3) 
if the examiner determines that there is 
a nonunion, the examiner should indicate 
whether loose movement is present; (4) 
note whether any dislocation is present, 
and, if so, the frequency of and joint(s) 
affected by the dislocation.  The 
examiner should also render an opinion on 
the extent, if any, of any fatigue, 
weakness, functional impairment, impaired 
coordination, or pain in the right 
shoulder, from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  All findings should be reported 
in detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

5.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should then evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995); as applicable.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










